MARTIN, Chief Justice.
The receivers of the District Guaranty Corporation sued Freeman and Dunham in the municipal court to recover the sum of $150, claimed to be due upon a eertain promissory note, which was part of the receivership assets. Dunham denied liability, claiming, among other things, that he was only an indorser upon the note, and had been released by the omission of demand and notice. Freeman did not deny liability upon the note, but filed a set-off in the sum of $539.58, based upon a claim therein-after stated. The receivers contested the alleged set-off, but the municipal court found in favor of it, and rendered a net judgment for Freeman in the sum of $403.59. We now have to review the lower court’s finding and judgment in favor of the set-off.
It appears that Staudermann & Hanger, Inc., owned a eertain stock of drugs, and sold the same to Freeman and one Levin for $2,-750. The purchasers gave their joint note for the entire purchase price, securing the same by a chattel trust, with the provision that as the drugs' were sold the proceeds should first be applied upon the note and next to the expenses of the sale. Freeman and Levin then incurred eertain expenses in the shipment, care, and sale of the goods; the expenses being advanced by Staudermann & Hanger, Inc., and charged to Freeman individually. Afterwards Staudermann & Hanger, Inc., transferred the $2,750 note to the District Guaranty Corporation, and the note, together with the other assets of the corporation, came into the hands of the plaintiffs as receivers.
In the meantime some of the drugs were shipped to Levin at New York. These were never accounted for by Levin, who is insolvent, and the goods are now beyond reach. Other parts of the stock were sold by Freeman, who claims to have turned the proceeds over to Staudermann & Hanger, Lie., for credit upon the note. On July 18, 1924, a residue of the stock remained in the possession of Freeman, stored with a warehousing company in the city of Washington, and on that day the receivers filed a petition in the Supreme Court of the District of Columbia against Freeman and other defendants, praying the court to order a sale thereof for the payment of the note. Thereupon Freeman turned the goods over to the receivers and the court ordered them to make sale of the same. The record does not disclose the value of the goods, nor whether a sale has yet been made of them.
These facts are relevant as an explanation of Freeman’s alleged set-off. His claim is that he still owes Staudermann & Hanger, Inc., the sum of $539.58 as a balance due upon the expenses advanced by that company and charged to him as aforesaid, and that he was entitled to a lien upon the goods while in his possession to indemnify him against that liability, and that, inasmuch as the receivers took possession of the goods, and thereby deprived him of his lien, he is entitled to recover from them the amount of his said indebtedness, to wit, the sum of $593.58. Freeman claims, moreover, that the receivers *248agreed to pay this amount to him, and thereby induced him to turn the goods over to them, and that he did so relying upon that agreement. The lower court sustained these claims, and accordingly found in favor of the set-off.
We think this finding erroneous, for the reason that the expenses in question were not to he paid from the sale of the stock until after the $2,750 note was paid in full. The note, in other words, was entitled to a lien upon the goods prior in rank to any claim for expenses incurred by Freeman. Moreover, the note was Freeman’s obligation, and until it was paid he could assert no lien upon the goods for any claim due to himself, whatever its character. It is, of course, manifest that the purchase-money note has not been paid, and that the residue of the stock is not sufficient in value to pay it. As for Freeman’s claim that the receivers promised to pay him the amount in question in order to induce him to surrender possession of the residue of the stock, it is sufficient to say that there would be no consideration for such a promise, even if made; for Freeman had no right to withhold possession of the goods from the receivers when the purchase-money note secured by the chattel trust was in default, nor was he entitled to impose any such condition upon his surrender of the goods to the receivers.
The judgment of the municipal court is therefore reversed, with costs, and the cause is remanded for further proceedings not inconsistent herewith.